Citation Nr: 1113490	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for degenerative changes, right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to March 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2009 for further development.  

The Veteran presented testimony at a Board hearing in November 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that the Veteran's right knee disability has been assigned a separate 10 percent rating under Diagnostic Code 5257 for anterior cruciate ligament reconstruction and partial medial and lateral menisectomies.  Although certain clinical findings cited in the following decision may be pertinent to that disability, the only issue on appeal concerns a separate 10 percent rating for degenerative changes of the right knee which is based on range of motion rating criteria.  The following decision is limited to consideration of the proper rating for the degenerative changes of the right knee, currently rated 10 percent disabling. 


FINDING OF FACT

The Veteran's degenerative changes, right knee are manifested by pain with additional functional loss during flare-ups which limit flexion to approximately 60 degrees; there is no limitation of extension.   


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected degenerative changes, right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in January 2010, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a February 2011supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the January 2010 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to her increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in January 2006, November 2006, September 2007, and March 2010; obtained medical opinions as to the severity of the disability; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Rating

The present appeal involves the Veteran's claim that the severity of his service-connected degenerative changes, right knee warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected degenerative changes, right knee have been rated by the RO under the provisions of Diagnostic Code 5260.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

At the Veteran's November 2009 Board hearing, she testified that she is a teacher and that the stiffness, locking, and constant pain cause to her to require special provisions at work.  She stated that she is constantly on her feet; and that her knee swells.  She testified that she used to be very active; but that she cannot be active anymore.  She stated that she can't bend or climb stairs very well.  She reported constant pain that is never below a 5/10.  She stated that the pain rating goes from a 5 to an 8-9 depending on how much walking or standing she has done.  She also testified that the knee locks, and that it gives way in or out of her knee brace.  She testified that she takes Percocet for the pain.  She stated that this disability has taken a big toll on her life.  She stated that she has had to change jobs; that she has missed out on promotions; that she has probably been overlooked for coaching duties.  She testified that she has had to take a day or two off of work every couple of weeks because either her knee is too stiff/swollen or because she has a doctor's appointment.  She testified that her employer has accommodated her by moving her to the first floor where she will not have to deal with going up stairs.  She stated that she is looking to change jobs again because of the physical activity that is required of her.    

The Veteran underwent a VA examination in January 2006.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained that her knee has been getting worse ever since she injured it in 1987.  She complained of constant, moderate pain, and flare-ups that occur at least two to three times per week.  Flare-ups last all day long and are manifested by an increase in pain from moderate to severe.  They also result in increased stiffness.  She reported that her right knee gives out on her at least twice per month; and that it locks up approximately three times per month.  She complained of increased fatigue and lack of endurance.  She reported that she uses a knee brace.  The right knee affects daily activities in that it slows her down; but she was still able to take care of her home.  She stated that in the past 12 months, she missed 4 1/2 months of work as a result of her December 2005 surgery.  (The Board notes that the surgery occurred in December 2004, and that the Veteran was assigned a 100 percent temporary rating for this period of time).  

Upon examination, there was no muscle atrophy, muscle wasting, cyanosis, clubbing, swelling, or effusion.  She had good peripheral pulses.  There was no pain to deep palpation of her right knee patella.  There was mild tenderness to deep palpation of the medical aspect of the right knee.  She was able to achieve 140 degrees of flexion and 0 degrees of extension with no discomfort.  There was mild crepitus noticed on flexion.  The lateral collateral ligament examination was negative; and the drawer sign was positive with mild anterior displacement of the knee.  The McMurray sign for the meniscal tear was negative and the drawer sign was negative.  During repetitive flexion of the right knee, there were no signs of fatigability or changes of flexion.  The examiner estimated that during a flare-up, the total function loss would be equivalent to only achieving 120 degrees of flexion.  The examiner also estimated that during a flare-up, there would only be mild functional impairment due to her right knee.  The examiner opined that after repetitive use of her right knee, there would be only mild functional limitation at the end of the day, mostly due to pain.  X-rays revealed degenerative changes unchanged from her August 2004 x-rays.  

The Veteran submitted a letter from her employer at Wal-Mart.  She stated that the Veteran is required to do various physical jobs that include lifting, bending, squatting, etc.  She stated that due to knee injuries, the Veteran is unable to bend or squat; and consequently, she has incurred several lower back strains.  This is turn has caused the Veteran to take time off work to recover from her injuries.  

The Veteran underwent another VA examination in November 2006.  The examiner reviewed the claims file in conjunction with the examination.  She stated that she was issued a right knee brace in August 2006.  She complained of a constant ache along the infrapatellar region and around the patella, characterized as moderate in intensity.  She continued to complain of flare-ups occurring two to three times per week.  She reported taking 1-2 Tylenol, five days per week.  She reported swelling and warmth.  She stated that the knee locks, but she denied that it gives way.  She continued to complain of fatigability and lack of endurance.  She reported that she works at Wal-Mart in stocking, which requires lifting and climbing ladders.  She missed 1 1/2 months of work in July when she underwent an arthroscopy (for which she was assigned a 100 percent temporary rating).  She reported a mild effect on her activities of daily living.  

Upon examination, the Veteran ambulated with a nonantalgic gait.  She did not appear to be in any distress.  There was mild tenderness along the medial aspect on deep palpation; and there was mild crepitus.  There was no swelling.  Flexion was from 0-120 degrees with pain starting at 110 degrees and ending at 70 degrees.  With three repetitive flexions, there was further limitation to 110 degrees.  Extension was to 0 degrees.  The examiner opined that during flare-ups, flexion would be limited to 110 degrees secondary to pain.  It was also the examiner's estimate that there was moderate functional impairment secondary to right knee pain during flare-ups.  There was instability medially with positive' McMurray's and valgus stress.  Anterior and posterior drawer were negative.  Lachmann was negative.  The Veteran was able to toe-heel walk without difficulty.  A June 2006 MRI of the right knee showed an intact ACL graft; tear of the posterior horn and medial meniscus; severe cartilaginous loss in the medial compartment of the knee and on the retropatellar surface; and right lateral subluxation of the patella.  She was diagnosed as status post ACL reconstruction and partial medial and lateral meniscectomy with residual traumatic arthritis and medial instability.  

The Veteran's next examination occurred in September 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of daily pain (rated at 6/10) that increases with sitting, standing, driving, squatting, walking, lifting, and going up and down stairs.  She complained of flare-ups that occur five days per week, with pain rated at a 9/10.  She reported that she was working at the VA pharmacy as a work study student.  She stated that the pain slows her down; and that she uses crutches, a brace, and/or a cane.  The examiner noted that the Veteran had no history of dislocation or recurrent subluxation or inflammatory arthritis.  She reported that her disability caused her to quit her job in a warehouse.  She started going to school.  She has had no physician-sanctioned days lost over the past 12 months secondary to flare-ups or incapacitation.  

Upon examination, she achieved flexion from 0-100 degrees (with pain) after three repetitions.  Extension was to 0 degrees with pain.  Ligament stability was 3 degrees; medial collateral ligament laxity was noted.  There was tenderness to the patella.  The examiner estimated that the Veteran would have a 40 degree loss of flexion with acute flare-ups or repetitive motion.  He also estimated that the Veteran's functional limitations after repetitive use were severely limited by pain.  

The Veteran's most recent examination occurred in March 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that she is unable to stand for more than a few minutes; and that she is unable to walk for more than a few yards.  She frequently uses a brace or cane.  Gait was antalgic.  There was no evidence of abnormal weight bearing or inflammatory arthritis.  Upon examination, there was crepitus; but no instability.  There was subpatellar tenderness.  She achieved flexion from 0-140 degrees; and extension was normal.  After repetitive motion, flexion was limited to 0-125 degrees.  She achieved extension to 0 degrees.  

The Board first notes that none of the medical reports show any limitation of extension.  There is clearly limitation of flexion.  The current 10 percent rating contemplates the evidence of pain and other symptoms together with the demonstrated limitation of flexion.  In order to warrant a rating in excess of 10 percent for her service connected degenerative changes, right knee, the disability would have to be manifested by leg flexion limited to 30 degrees (Diagnostic Code 5260).  

The Veteran's range of motion has been shown to be 140 degrees of flexion and 0 degrees of extension with no discomfort (January 2006); 0-120 degrees with pain starting at 110 degrees and ending at 70 degrees (November 2006); 0-100 degrees (with pain) after three repetitions (September 2007); and 0-140 degrees of flexion with normal extension (March 2010).  Flexion has never been shown to be limited to 30 degrees.  Again, there is no evidence of any limitation of extension.  Even when accounting for flare-ups, the VA examiners estimated that limitation of motion would be reduced to 120 degrees of flexion (January 2006); 110 degrees of flexion (November 2006); an additional 40 degree loss of flexion, which would reduce flexion from 100 degrees to 60 degrees (September 2007); and 0-125 degrees of flexion (March 2010).   

Therefore, even accounting for the DeLuca criteria, there is no medical evidence to show that there is any additional loss of motion of the right knee due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.  The evidence most favorable to the Veteran shows additional function loss during flare-ups so as to limit flexion to 60 degrees.  There is no showing of limitation of flexion to 30 degrees to meet the criteria for a 20 percent rating under Code 5260.

The Board acknowledges the Veteran's statements and testimony as to pain and other symptoms related to the right knee.  The medical evidence reflects that despite the pain (even the pain estimated on flare-ups), the Veteran is able to achieve a range of motion consistent with that of a 10 percent rating.  The preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for degenerative changes, right knee must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's limited range of motion symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


